Citation Nr: 0320607	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Kansas 
City, Missouri for any treatment for 
psychiatric disability during the period 
of September 1978 to the present.  
Request hospital summaries, complete 
clinical records, outpatient treatment 
records and mental health clinic records.

2.  Contact the Social Security 
Administration (SSA) for a second time 
and request a copy of any SSA decision 
awarding or denying the veteran 
disability benefits, as well as a copy of 
the record upon which the veteran's award 
or denial of SSA disability benefits was 
based, and a copy of the records 
associated with any subsequent disability 
determinations by the SSA.

3.  When the above development has been 
accomplished, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  psychiatric.  
Send the claims folder to the examiner 
for review.  The purpose of the 
psychiatric examination is to obtain 
medical opinion evidence concerning 
whether the veteran has schizophrenia 
that is etiologically related to service 
or was manifest within one year of 
discharge therefrom.  All indicated 
studies should be performed.

The examiner should review the claims 
file, including the service medical 
records showing that the veteran was 
hospitalized in August and September 1978 
for toxic psychosis (recovered) and 
schizoid personality; the VA hospital 
report for March 1979 to May 1979 and 
associated treatment records showing 
treatment for PCP-induced psychosis 
versus schizoaffective schizophrenia; the 
treatment records for October 1980 
showing a diagnosis of schizophrenia; the 
report of the July 1981 VA examination; 
the report of the March 1988 psychiatric 
evaluation by Dr. D. Simmons; and the 
August 2001 statement by Dr. Dukheh Ahn.  
The examiner should then respond to each 
of the following questions:
	
(a)  Does the veteran have schizophrenia?
(b)  If the veteran has schizophrenia, is 
it at least as likely as not that it is 
etiologically related to the veteran's 
service, including to any episode of 
toxic psychosis experienced therein?
(c)  If it is determined that 
schizophrenia is not etiologically 
related to service, it is at least as 
likely as not that it was manifest within 
one year of the veteran's discharge from 
service in September 1978? 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





